       Case 2:21-cv-02210-HLT-TJJ Document 30 Filed 07/15/21 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 TERRI E. BAKER, et al.,

            Plaintiffs,

            v.                                            Case No. 2:21-cv-02210-HLT-TJJ

 BLUE VALLEY SCHOOL DISTRICT USD
 229, et al.,

            Defendants.


                               MEMORANDUM AND ORDER

       Plaintiffs, a group of parents and children, originally filed this case in state court. The

claims are primarily based on a recently enacted Kansas law known as Senate Bill 40 (“SB40”),

which provides for expedited review—both administratively and judicially—of school district

COVID-19 policies. There are several defendants that fall into four categories: the Olathe School

District, the Blue Valley School District, Johnson County, and the Tenth Judicial District. The

state-court petition originally asserted ten counts, including privacy claims, SB40 claims,

religious-freedom claims, equal-protection claims under state and federal constitutions, and

Kansas open-records claims.

       Shortly after the case was filed in state court, Blue Valley Defendants moved to dismiss.

The next day, Blue Valley and Olathe Defendants removed the case to federal court. Doc. 1. The

basis for removal was that this Court has federal-question jurisdiction over the claims asserted

under the United States Constitution and supplemental jurisdiction over all state-law claims under

28 U.S.C. § 1367. Id. at 4-5. Plaintiffs promptly moved to remand based on waiver. Doc. 5.

       The Court issued an order that expedited briefing on the motion to remand and requested

supplemental briefing on some additional issues, including whether the Court has and should
       Case 2:21-cv-02210-HLT-TJJ Document 30 Filed 07/15/21 Page 2 of 5




exercise supplemental jurisdiction over the state-law claims. Doc. 12. The parties subsequently

briefed the motion to remand and provided the requested supplemental briefing. The Court then

denied the motion to remand. Plaintiffs’ motion was based on waiver, namely that Blue Valley

Defendants waived the right to remove by filing a motion to dismiss in state court before removing

the case. The Court disagreed, finding that the unique circumstances of this case warranted

application of an exception to the “bright-line rule” against removal after a motion to dismiss is

filed in state court. See Doc. 27 at 2-5 (discussing City of Albuquerque v. Soto Enters., Inc., 864

F.3d 1089, 1099 (10th Cir. 2017)).

       On the issue of supplemental jurisdiction, the Court noted that it had serious concerns about

whether it ought to exercise supplemental jurisdiction over Plaintiffs’ state-law claims, particularly

because they did not all share a common nucleus of operative facts and because many raised novel

questions of state law, which would predominate over the federal claims. Id. at 7. But the

determination was complicated by the fact that the state-court petition did not comply with Rule

8’s direction that pleadings contain “a short and plain statement” of the claims, along with

allegations that are “simple, concise, and direct.” See Fed. R. Civ. P. 8(a)(2), (d)(1).

       Generally, Plaintiffs’ state-court petition was lengthy, dense, and asserted a wide variety

of claims by and against various subsets of the parties and did not clearly indicate what relief was

sought against who and under what legal authority. Accordingly, the Court found that Plaintiffs’

petition failed to satisfy Rule 8 and ordered Plaintiffs to file an amended compliant under certain

parameters. Doc. 27 at 8-10. The Court also denied the pending motions to dismiss as moot and

without prejudice to refiling after Plaintiffs filed their amended complaint. Id. at 11. Importantly,

the Court noted it may revisit the issue of supplemental jurisdiction after considering the amended




                                                  2
         Case 2:21-cv-02210-HLT-TJJ Document 30 Filed 07/15/21 Page 3 of 5




complaint. Id. The Court also previously noted that the supplemental-jurisdiction analysis would

be straightforward if the federal claims were dismissed. Doc. 12 at 3 n.3.

         Plaintiffs filed their amended complaint within a day of the Court’s order.1 Doc. 28. The

Court has reviewed the amended complaint. It appears that Plaintiffs have eliminated all claims

based on federal law.2

         Under 28 U.S.C. § 1367(a), “the district courts shall have supplemental jurisdiction over

all other claims that are so related to claims in the action within such original jurisdiction that they

form part of the same case or controversy under Article III of the United States Constitution.” See

also Estate of Harshman v. Jackson Hole Mountain Resort Corp., 379 F.3d 1161, 1164 (10th Cir.

2004) (“District courts do not otherwise have jurisdiction to hear pendent state law claims but for

their intertwinement with claims over which they have original jurisdiction.”). Once supplemental

jurisdiction exists, a court may decline supplemental jurisdiction if an exception under 28 U.S.C.

§ 1367(c) applies. Gudenkauf v. Stauffer Commc’ns, Inc., 896 F. Supp. 1082, 1084 (D. Kan. 1995).

         Declining supplemental jurisdiction is a matter within a court’s discretion. United Mine

Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966) (“It has consistently been recognized that

pendent jurisdiction is a doctrine of discretion, not of plaintiff’s right.”); Harshman, 379 F.3d at

1165 (“Even where a ‘common nucleus of operative fact’ exists, federal jurisdiction is not

mandatory over pendent claims or parties. . . . [T]he Supreme Court repeatedly has determined

that supplemental jurisdiction is not a matter of the litigants’ right, but of judicial discretion.”). 3


1
    The order allowed two weeks for revision and filing of the amended complaint. Doc. 27 at 11.
2
    Defendants have jointly moved to stay the responsive-pleading deadline, also noting that the amended complaint
    has eliminated all federal claims. Doc. 29 at 1.
3
    Supplemental jurisdiction must first exist before it can be declined, meaning that the state-court claims must form
    part of the same case or controversy and “derive[] from a common nucleus of operative fact” as the federal claims.
    Price v. Wolford, 608 F.3d 698, 702-03 (10th Cir. 2010) (internal quotation omitted). As the Court previously
    noted, Plaintiffs’ claims shared a similar theme of dissatisfaction with school-district COVID-19 policies, though
    it was difficult to determine whether they shared a common nucleus of operative facts as the federal claims. Doc.




                                                           3
       Case 2:21-cv-02210-HLT-TJJ Document 30 Filed 07/15/21 Page 4 of 5




Under § 1367(c), “district courts may decline to exercise supplemental jurisdiction over a claim”

under the following circumstances:

                (1) the claim raises a novel or complex issue of State law,

                (2) the claim substantially predominates over the claim or claims
                over which the district court has original jurisdiction,

                (3) the district court has dismissed all claims over which it has
                original jurisdiction, or

                (4) in exceptional circumstances, there are other compelling reasons
                for declining jurisdiction.

In deciding whether to exercise supplemental jurisdiction, a court also considers judicial economy,

convenience, and fairness. Wittner v. Banner Health, 720 F.3d 770, 781 (10th Cir. 2013).

       At the time the case was removed, the then-operative state-court petition contained two

federal claims, specifically, two equal-protection claims under both the state and federal

constitutions. Doc. 1-1 at 43-47. This gave the Court subject-matter jurisdiction under 28 U.S.C.

§ 1331, which gives federal district courts “original jurisdiction of all civil actions arising under

the Constitution, laws, or treaties of the United States.”

       But Plaintiffs have omitted those federal constitutional claims from the amended

complaint. Plaintiffs continue to assert equal-protection claims, but only under the Kansas Bill of

Rights. See Doc. 28 at 16-20. Beyond that, Plaintiffs assert several claims invoking SB40, the

Kansas Preservation of Religious Freedom Act, Kansas open-meetings and open-records laws, and

statutory “right to privacy” and “student privacy” violations, ostensibly relying on state statutes.

See generally id.



  27 at 8. However, as discussed below, because all the federal claims have been dismissed by Plaintiffs, the Court
  will exercise its discretion to decline supplemental jurisdiction over the state-law claims for that reason. It will
  therefore assume without deciding that the state-law claims were properly within the supplemental jurisdiction of
  the Court under 28 U.S.C. § 1367(a).




                                                         4
       Case 2:21-cv-02210-HLT-TJJ Document 30 Filed 07/15/21 Page 5 of 5




       “The Supreme Court has encouraged the practice of dismissing state claims or remanding

them to state court when the federal claims to which they are supplemental have dropped out before

trial.” Barnett v. Hall, Estill, Hardwick, Gable, Golden & Nelson, P.C., 956 F.3d 1228, 1238 (10th

Cir. 2020). Dismissing or remanding state-law claims is especially appropriate where federal

claims are dismissed early in the litigation and the remaining claims present novel questions of

state law. Id. at 1238-39.

       Here, all federal claims have been dismissed. The litigation is still in the early stages. This

counsels in favor of remanding the case to state court. The Court additionally notes that many of

Plaintiffs’ remaining claims implicate SB40, which is a new and novel state law with very unique

procedural requirements. Plaintiffs’ claims also invoke various other state laws with regard to

COVID-19 policies that will likely also present questions of first impression under state law. Given

these considerations, the Court finds that at least two exceptions under 28 U.S.C. § 1367(c) apply,

and judicial economy, convenience, and fairness, see Wittner, 720 F.3d at 781, counsel in favor of

declining to exercise supplemental jurisdiction over Plaintiffs’ amended complaint.

       THE COURT THEREFORE ORDERS that this case is REMANDED to the District Court

of Johnson County, Kansas. The Court directs the Clerk of Court to take all necessary steps to

effectuate this remand.

       THE COURT FURTHER ORDERS that Defendants’ Joint Motion to Stay Deadline (Doc.

29) is DENIED AS MOOT AND WITHOUT PREJUDICE. The Court will defer to the state court

in setting any applicable deadlines for responsive pleadings.

       IT IS SO ORDERED.

       Dated: July 15, 2021                   /s/ Holly L. Teeter
                                              HOLLY L. TEETER
                                              UNITED STATES DISTRICT JUDGE




                                                 5
